DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/408,005 filed on March 1, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending.

Note on Illegible Portions of Specification
Examiner attempted to reach the listed attorneys/agents of record Stefan Koschmieder (No. 50,238) and Robert Downs (No. 48,222) to correct the specification issue on or around February 12, 2021, but was unable to do so. Applicant filed a replacement specification on March 1, 2021 in response to a Notice to File Corrected Application Papers mailed February 23, 2021, but the new specification contains the same issue. Therefore, Examiner is issuing a Corrected Notice of Allowance with an Examiner’s amendment to remedy the issue. 
Since it appears that the illegible numerator and denominator of equation 3 on pages 20 and 22 of the specification corresponds to the right side of the equation in S419 of Fig. 4, Examiner is amending the specification in such a manner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
1.   In the Specification, page 20, line 4, replace:
“                
                
                    
                        μ
                    
                    
                        i
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        ∆
                        
                            
                                v
                            
                            
                                i
                            
                        
                        
                            
                                t
                            
                        
                    
                    
                        ∆
                        
                            
                                p
                            
                            
                                i
                            
                        
                        
                            
                                t
                            
                        
                    
                
                =
                
                    
                        
                            
                                v
                            
                            
                                i
                            
                        
                        (
                        t
                        +
                    
                    
                        
                            
                                p
                            
                            
                                i
                            
                        
                        (
                        t
                        +
                    
                
                 
                 
                 
                 
                
                    
                        3
                    
                
            
             ”

with:
--                 
                
                    
                        μ
                    
                    
                        i
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        ∆
                        
                            
                                v
                            
                            
                                i
                            
                        
                        
                            
                                t
                            
                        
                    
                    
                        ∆
                        
                            
                                p
                            
                            
                                i
                            
                        
                        
                            
                                t
                            
                        
                    
                
                =
                
                    
                        
                            
                                v
                            
                            
                                i
                            
                        
                        
                            
                                t
                                +
                                ∆
                                t
                            
                        
                    
                    
                        
                            
                                p
                            
                            
                                i
                            
                        
                        
                            
                                t
                                +
                                ∆
                                t
                            
                        
                    
                
                 
                 
                 
                 
                
                    
                        3
                    
                
            
             --


2.   In the Specification, page 22, line 15, replace:
“                
                
                    
                        μ
                    
                    
                        i
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        ∆
                        
                            
                                v
                            
                            
                                i
                            
                        
                        
                            
                                t
                            
                        
                    
                    
                        ∆
                        
                            
                                p
                            
                            
                                i
                            
                        
                        
                            
                                t
                            
                        
                    
                
                =
                
                    
                        
                            
                                v
                            
                            
                                i
                            
                        
                        (
                        t
                        +
                    
                    
                        
                            
                                p
                            
                            
                                i
                            
                        
                        (
                        t
                        +
                    
                
                 
                 
                 
                 
                
                    
                        3
                    
                
            
             ”

with:
--                 
                
                    
                        μ
                    
                    
                        i
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        ∆
                        
                            
                                v
                            
                            
                                i
                            
                        
                        
                            
                                t
                            
                        
                    
                    
                        ∆
                        
                            
                                p
                            
                            
                                i
                            
                        
                        
                            
                                t
                            
                        
                    
                
                =
                
                    
                        
                            
                                v
                            
                            
                                i
                            
                        
                        
                            
                                t
                                +
                                ∆
                                t
                            
                        
                    
                    
                        
                            
                                p
                            
                            
                                i
                            
                        
                        
                            
                                t
                                +
                                ∆
                                t
                            
                        
                    
                
                 
                 
                 
                 
                
                    
                        3
                    
                
            
             --


Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “when the change in electric power is greater than a load change threshold, determine an estimate of voltage-to-load sensitivity, determine the charging rate of the electric vehicle based on the nodal voltage, the determined voltage-to-load sensitivity, and a state of charge of the at least one battery, and control the charging rate for the at least one battery in accordance with the determined charging rate” in combination with all the other elements recited in claim 1.

Claim 12 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1.
Claims 13-20, being dependent on claim 12, are allowable for the same reasons as claim 12. 
Al-Awami et al. US PGPUB 2016/0257216 discloses a charging station for electric vehicles using voltage feedback control to control the maximum current. Al-Awami however fails to determine an estimate of voltage-to-load sensitivity when the change in electric power is greater than a load change threshold. Al-Awami therefore fails to further teach or suggest the allowable subject matter above.
Chen et al. US PGPUB 2013/0257372 discloses a charging station for electric vehicles which determines a sensitivity coefficient for a bus node. However, Chen, alone or in combination with Al-Awami fails to disclose the allowable subject matter indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859